Citation Nr: 0630869	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 29, 2001 
for the grant of dependents education assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The appellant is the veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision by which the RO determined that 
Chapter 35 DEA benefits could not be paid for studies 
occurring before October 29, 2001.  


FINDINGS OF FACT

1.  By September 28, 2001 rating decision, the veteran was 
awarded a permanent and total disability rating effective 
from February 4, 1998.  

2.  The appellant, the veteran's daughter, did not apply for 
DEA benefits within one year of the September 28, 2001 rating 
decision that awarded a permanent and total disability 
rating; rather, her claim for benefits was received on 
October 29, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 29, 2001, 
for an award of DEA benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
5113 (West 2002); 38 C.F.R. §§ 21.3021, 21.4131 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was provided VCAA notice 
as required by 38 U.S.C.A. § 5103(a).  However, such notice 
is not required in this case because the Board finds that it 
is the law in this case, and not the evidence, that is 
dispositive.  The evidence is not in dispute.  An opinion 
from the VA General Counsel has held that the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or required to develop 
evidence to substantiate a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that "strict adherence 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the Board and VA 
with no benefit flowing to the veteran."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.

Factual Background 

The facts of this case are not in dispute.  The appellant is 
the veteran's daughter.  By September 28, 2001 rating 
decision, the RO granted the veteran a permanent and total 
disability rating effective February 4, 1998.  On October 29, 
2002, the appellant filed a claim for DEA benefits for a 
course of study at Baylor University.  The appellant has 
indicated that she wished for February 4, 1998 to be the 
beginning date for the receipt of DEA benefits under Chapter 
35, Title 38 of the United States Code.  The Board notes that 
she began the studies at issue herein in January 1998, and 
that the RO granted entitlement to DEA benefits effective 
October 29, 2001.  The appellant desires entitlement to 
Chapter 35 DEA for periods of study that took place prior to 
October 29, 2001.

 Law and Regulations 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating for a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.

The issue in this case is not whether the appellant is 
eligible for Chapter 35 benefits.  Rather, the issue that 
must be decided in this case is the proper commencing date 
for the award of Chapter 35 DEA benefits.

The applicable regulations provide that, for the first award 
of Chapter 35 educational benefits, the commencing date of 
the award of educational assistance shall be the latest of:

(1) the beginning date of eligibility;

(2) one year before the date of claim;

(3) the date certified by the educational institution under 
38 C.F.R. § 21.4131(b) or (c); or

(4) the effective date of the approval of the course or one 
year before the date VA receives that approval notice, 
whichever is later.

38 C.F.R. § 21.4131(d)(1).

Subsection (b) provides:

(b) Certification by school -- the course or subject leads to 
a standard college degree.  (1) When the student enrolls in a 
course offered by independent study, the commencing date of 
the award or increased award of educational assistance will 
be the date the student began pursuit of the course according 
to the regularly established practices of the educational 
institution.

(2) Except as provided in paragraphs (b)(3), (b)(4) and 
(b)(5) of this section when a student enrolls in a resident 
course or subject, the commencing date of the award or 
increased award of educational assistance will be the first 
scheduled date of classes for the term, quarter or semester 
in which the student is enrolled.

(3) When the student enrolls in a resident course or subject 
whose first scheduled class begins after the calendar week 
when, according to the school's academic calendar, classes 
are scheduled to commence for the term, quarter, or semester, 
the commencing date of the award or increased award of 
educational assistance allowance will be the actual date of 
the first class scheduled for that particular course or 
subject.

(4) When a student enrolls in a resident course or subject, 
the commencing date of the award will be the date the student 
reports to the school provided that -

(i) The published standards of the school require the student 
to register before reporting, and

(ii) The published standards of the school require the 
student to report no more than 14 days before the first 
scheduled date of classes for the term, quarter or semester 
for which the student has registered, and no later than the 
first scheduled date of classes for the term, quarter or 
semester for which the student has registered.

(5) When the student enrolls in a resident course or subject 
and the first day of classes is more than 14 days after the 
date of registration, the commencing date of the award or the 
increased award of educational assistance will be the first 
day of classes.

38 C.F.R. § 21.4131 (b).

38 U.S.C.A. § 5113 provides in pertinent part:

(b)(1) When determining the effective date of an award under 
chapter 35 of this title for an individual described in 
paragraph (2) based on an original claim, the Secretary may 
consider the individual's application as having been filed on 
the eligibility date of the individual if that eligibility 
date is more than one year before the date of the initial 
rating decision.

(2) An individual referred to in paragraph (1) is an eligible 
person who-

(A) submits to the Secretary an original application for 
education assistance under chapter 35 of this title within 
one year of the date that the Secretary makes the rating 
decision;

(B) claims such educational assistance for pursuit of an 
approved program of education during a period preceding the 
one-year period ending on the date on which the application 
was received by the Secretary; and

(C) would have been entitled to such educational assistance 
for such course pursuit if the individual had submitted such 
an application on the individual's eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' means the date on which an 
individual becomes an eligible person.

(B) The term 'eligible person' has the meaning given that 
term under section 3501(a)(1) of this title under 
subparagraph A(i), A(ii), (B), or (D) of such section by 
reason of either (i) the service-connected death or (ii) 
service-connected total disability permanent in nature of the 
veteran from whom such eligibility is derived.

(C) The term 'initial rating decision' means with respect to 
an eligible person a decision made by the Secretary that 
establishes (i) service connection for such veteran's death 
or (ii) the existence of such veteran's service-connected 
total disability permanent in nature, as the case may be.

38 U.S.C.A. § 5113 (b).

Discussion

The appellant became eligible for benefits on February 4, 
1998, as this is the effective date of the veteran's total 
and permanent disability rating.  The rating decision giving 
rise to this award is dated September 28, 2001.  Thus, had 
the appellant filed her claim for Chapter 35 DEA benefits 
within one year of the September 28, 2001 rating decision, 
February 4, 1998 would have been the appropriate effective 
date of the award of Chapter 35 DEA benefits.   

The appellant filed an application for Chapter 35 DEA 
benefits to commence February 4, 1998 on October 29, 2002 for 
training at Baylor University.  

By operation of 38 C.F.R. § 21.4131, October 29, 2001, one 
year prior to the application date, would appear to be the 
earliest potential effective date for the award of benefits.  

As discussed above, 38 U.S.C.A. § 5113(b) allows for an 
effective date of October 29, 2001, the latest of the dates 
specified under 38 C.F.R. § 21.4131 (d)(1).  The appellant's 
claim for an earlier effective date prior to October 29, 
2001, for a grant of Chapter 35 DEA benefits is accordingly 
denied.


ORDER

Assignment of an effective date prior to October 29, 2001, 
for a grant of Chapter 35 DEA benefits is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


